DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 has been entered and considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,470,092. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the instant application is anticipated by claims 1 and 11 of U.S. Patent No. 10,470,092. The Examiner would like to note that although the instant application is a divisional application with priority to U.S. Patent No. 10,470,092, claim 15 differs from the all of the inventions in the parent from which a restriction was required because claim 15 is broader than all of such previous inventions. A double patenting rejection of claims 15-20 is therefore proper and necessary. Please see the side by side comparison of method claim 15 of the instant application with method claim 11 of U.S. Patent No. 10,470,092 below:
Claim 15 of the Instant Application
Claim 11 of U.S. Patent No. 10,470,092
15. A method for a radio access provider to allow its customers to maintain voice and/or data coverage while traveling, the method comprising: 
11. A method for a radio access provider for providing service to a wireless communication 

	receiving travel itinerary information for a user associated with a wireless communication device, the travel itinerary information including a wireless communication device identifier, a travel destination, and a travel date; 
	configuring the wireless communication device to access a partner network at the travel destination.
	retrieving account information associated with the wireless communication device, the account information including one or more voice or data services that the wireless communication device is authorized to use; 	determining, by the radio access provider, that the wireless communication device is not authorized by the radio access provider to use one or more partner voice or data services provided by a partner radio access provider during travel to the travel destination or at the travel destination; 	transmitting, by the radio access provider, data to the wireless communication device that provides information associated with accessing at least one of the one or more partner voice or data services; and 


	As can be seen by the above comparison, the detailed “retrieving,” “determining,” “transmitting,” and “authorizing” steps recited in the independent claims of U.S. Patent No. 10,470,092 may be broadly reasonably interpreted as resulting in the configuration of the wireless communication device to access a partner network at the travel destination. Claims 1 and 11 of U.S. Patent No. 10,470,092 may thus be broadly reasonably interpreted as anticipating claim 15 of the Instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 5 and 12, the claims recite “receiving account information associated with the Regarding claim 18, the claim recites the term “the date of travel,” which lacks antecedent basis. It is unclear if the travel itinerary information is therefore intended to include a date of travel (as is required by independent claims 1 and 8), or if “the date of travel” is instead some other date upon which travel will occur unconnected to the travel itinerary. Claim 18 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the date of travel” broadly as potentially referring to any date of travel, including any date of travel associated with the travel itinerary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevan et al. (US 2013/0308470, Bevan hereinafter).	Regarding claims 1 and 8, Bevan teaches a non-transitory computer-readable medium (Devices may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein; Bevan; Fig. 2; [0067]) and a method for providing service to a wireless communication device while traveling (Method for providing access to a network while moving to a second location; Bevan; Figs. 3 and 7-8; [0077], [0080], [0113]-[0118]), the method comprising: 	receiving travel itinerary information for a user associated with the wireless communication device (Communications access point 120, local office 103, or both may identify a user's geographic route based on travel information associated with a user of a device, such as social media information, calendar information, electronic communication information, and user preference information. Electronic communication information may include a travel itinerary. A travel itinerary may thus be reasonably interpreted as being received by communications access point 120 and/or local office 103; Bevan; Figs. 3 and 6-8; [0048], [0050]-[0054]), the travel itinerary information including a destination location and a date of travel (Travel itinerary information may include information indicating that the user will be traveling to a particular location at a particular date and time (see also Fig. 6 and its corresponding description for detailed information regarding travel itinerary information); Bevan; Figs. 3 and 6-8; [0050]-[0054]); 	retrieving account information associated with the user (User preference information may be, for example, information associated with the user's wireless communications account, such as the user's address, city, region, time zone, zip code, devices (e.g., a list of MAC addresses, cell phone numbers, etc.), associated users (e.g., family members, friends), viewing preferences, and any other suitable information. User preference information may be accessed by the local office and may thus be reasonably interpreted as being retrieved. Information may also be received regarding authorized networks and services. Bevan also mentions the use of a stored authentication table or MAC address filter to determine whether a device is authorized to access a network, and such a use of identification information of a user along with such a stored authentication table or MAC address filter may also be broadly reasonably interpreted as including the retrieval of account information associated with the user. Account information associated with the user may thus be broadly reasonably interpreted as being retrieved; Bevan; [0028], [0042]-[0043], [0054], [0058], [0090]), the account information including wireless communication services for which the user has subscribed (Local office 103 may determine if a device is authorized to access a particular network. Bevan repeatedly characterizes users authorized to use networks as “wireless subscribers,” as well as being authorized to use networks at a location “via a subscription.” Information regarding authorized networks may thus also be broadly reasonably interpreted as information regarding wireless communication services for which the user has subscribed. The retrieved account information associated with the user may thus be reasonably interpreted as account information including wireless communication services for which the user has subscribed; Bevan; Figs. 3 and 7-8; [0005], [0028], [0042]-[0043], [0054], [0058], [0090]); 	determining that the wireless communication services will not be available during travel (As can be seen for instance in at least Figs. 3 and 7-8, the device may change locations (i.e., travel), and a determination may be made that the device is moving to a second location where the wireless network used by the device is not available (see for instance steps 702, 801, and 803). Such a determination that the wireless network used by the device is not available while moving to the second location (i.e., during travel) may be broadly reasonably interpreted as a determination that the wireless communication services will not be available during travel; Bevan; Figs. 3 and 7-8; [0077], [0080], [0104], [0112]); and 	configuring the wireless communication device for connection to a partner wireless communication network (As can be seen for instance in at least Figs. 3 and 7-8, the device may be instructed to connect to a wireless network at a second location when the device is moving to the second location. Such a network at a second location may be broadly reasonably interpreted as a partner network, and such an instruction may be broadly reasonably interpreted as configuring the device for connection to such a partner network; Bevan; Figs. 3 and 7-8; [0077], [0080], [0116]-[0118]), the partner wireless communication network providing partner wireless communication services during travel (A second network used while moving to a second location may be broadly reasonably interpreted as a partner wireless network that provides partner wireless communication services during travel; Bevan; Figs. 3 and 7-8; [0077], [0080], [0116]-[0118]).	Regarding claims 2 and 9, Bevan teaches the limitations of claims 1 and 8 respectively.	Bevan further teaches the wireless communication services comprise cellular network services (Networks may include cellular networks, and thus a network such as the wireless network used by the device at the outset of Figs. 3 and 7-8 (e.g., access point 310) may be broadly reasonably interpreted as a cellular network providing cellular network service; Bevan; Figs. 1, 3, and 7-8; [0020], [0042], [0060], [0073]).	Regarding claims 3 and 10, Bevan teaches the limitations of claims 1 and 8 respectively.	Bevan further teaches the partner wireless communication network is a cellular network operating at the destination location (Networks may include cellular networks, and thus a network such as the wireless network used by the device while traveling to the second location (e.g., access point 340) may be broadly reasonably interpreted as a cellular network. Such a cellular network operating in an area wherein the device is traveling (see for instance the route of the device in Fig. 3) may also be broadly reasonably interpreted as operating at the destination location; Bevan; Figs. 1, 3, and 7-8; [0020], [0042], [0060], [0073]).	Regarding claims 4 and 11, Bevan teaches the limitations of claims 1 and 8 respectively.	Bevan further teaches the partner wireless communication services comprise Wi-Fi network services (Networks may also include Wi-Fi networks, and devices may transfer service between networks of differing types. A network such as the wireless network used by the device while traveling to the second location (e.g., access point 340 or gateway 330) may be broadly reasonably interpreted as a Wi-Fi network. Such a Wi-Fi network may be broadly reasonably interpreted as providing Wi-Fi network services; Bevan; Figs. 1, 3, and 7-8; [0020], [0042], [0060], [0073]).	Regarding claims 5 and 12, Bevan teaches the limitations of claims 1 and 8 respectively.	Bevan further teaches receiving account information associated with the user comprises receiving, from a widget embedded in the website of a travel partner configured to collect and send the travel itinerary information (Travel itinerary information may be obtained via a variety of sources, including for instance via a status update associated with the user's various social media accounts (e.g., Facebook, Foursquare, Twitter, Google, etc.), a calendar such as an online calendar, an email, and information included in an electronic communication (e.g., email message, travel itinerary, hotel reservation, etc.). All of such online sources of information may be broadly reasonably interpreted as websites, and components of such websites responsible for providing such information (e.g., via social media posting, online calendar posting, email message, etc.) may be broadly reasonably interpreted as “widgets” embedded in such sites. Additionally, any website that performs such an act of providing travel itinerary information online (i.e., collecting and sending) may be broadly reasonably interpreted as website of a travel partner; Bevan; Figs. 3 and 6-8; [0048], [0050]-[0054]), the travel itinerary information at a server associated with the wireless communication services (Travel itinerary information obtained by for instance local office 103 and/or communications access point 120 may be broadly reasonably interpreted as being at a server associated with the wireless communication services; Bevan; Figs. 3 and 6-8; [0048], [0050]-[0054]).	Regarding claims 7 and 14, Bevan teaches the limitations of claims 1 and 8 respectively.	Bevan further teaches detecting the location of the wireless communication device and the configuring the wireless communication device for connection to the partner wireless communication network is performed at least in part in response to the detecting the location of the wireless communication device (Location information including GPS location information may also be used in order to configure the device for other networks while travelling such as is depicted and described in at least Figs. 3 and 7-8. Detecting the location of the device and configuring the device for the second network may thus be broadly reasonably interpreted as being performed at least in part in response to detecting the location of the device; Bevan; Figs. 3 and 6-8; [0047]-[0048], [0077], [0080], [0116]-[0118]).	Regarding claim 15, Bevan teaches a method for a radio access provider to allow its customers to maintain voice and/or data coverage while traveling, the method comprising: 	receiving, travel itinerary information for a user associated with a wireless communication device (Communications access point 120, local office 103, or both may identify a user's geographic route based on travel information associated with a user of a device, such as social media information, calendar information, electronic communication information, and user preference information. Electronic communication information may include a travel itinerary. A travel itinerary may thus be reasonably interpreted as being received by communications access point 120 and/or local office 103; Bevan; Figs. 3 and 6-8; [0048], [0050]-[0054]), the travel itinerary information including a travel destination (Travel itinerary information may include information indicating that the user will be traveling to a particular location at a particular date and time (see also Fig. 6 and its corresponding description for detailed information regarding travel itinerary information); Bevan; Figs. 3 and 6-8; [0050]-[0054]); and 	configuring the wireless communication device to access a partner network at the travel destination (As can be seen for instance in at least Figs. 3 and 7-8, the device may be instructed to connect to a wireless network at a second location when the device is moving to the second location. Such a network at a second location may be broadly reasonably interpreted as a partner network, and such an instruction may be broadly reasonably interpreted as configuring the device for connection to such a partner network. Furthermore, such a network operating in an area wherein the device is traveling (see for instance the route of the device in Fig. 3) may also be broadly reasonably interpreted as operating at the destination location; Bevan; Figs. 3 and 7-8; [0077], [0080], [0116]-[0118]).	Regarding claim 16, Bevan teaches the limitations of claim 15.	Bevan further teaches receiving the travel itinerary information for the user associated with the wireless communication device, comprises receiving the travel itinerary information from a widget located at a travel reservation website (Travel itinerary information may be obtained via a variety of sources, including for instance via a status update associated with the user's various social media accounts (e.g., Facebook, Foursquare, Twitter, Google, etc.), a calendar such as an online calendar, an email, and information included in an electronic communication (e.g., email message, travel itinerary, hotel reservation, etc.). All of such online sources of information may be broadly reasonably interpreted as websites, and components of such websites responsible for providing such information (e.g., via social media posting, online calendar posting, email message, etc.) may be broadly reasonably interpreted as “widgets” embedded in such sites. Additionally, any website that performs such an act of providing travel itinerary information or travel reservation information online may be broadly reasonably interpreted as a “travel reservation website”; Bevan; Figs. 3 and 6-8; [0048], [0050]-[0054]).	Regarding claim 17, Bevan teaches the limitations of claim 15.	Bevan further teaches retrieving account information associated with the user (User preference information may be, for example, information associated with the user's wireless communications account, such as the user's address, city, region, time zone, zip code, devices (e.g., a list of MAC addresses, cell phone numbers, etc.), associated users (e.g., family members, friends), viewing preferences, and any other suitable information. User preference information may be accessed by the local office and may thus be reasonably interpreted as being retrieved. Information may also be received regarding authorized networks and services. Bevan also mentions the use of a stored authentication table or MAC address filter to determine whether a device is authorized to access a network, and such a use of identification information of a user along with such a stored authentication table or MAC address filter may also be broadly reasonably interpreted as including the retrieval of account information associated with the user. Account information associated with the user may thus be broadly reasonably interpreted as being retrieved; Bevan; [0028], [0042]-[0043], [0054], [0058], [0090]), the account information including wireless communication services for which the user has subscribed (Local office 103 may determine if a device is authorized to access a particular network. Bevan repeatedly characterizes users authorized to use networks as “wireless subscribers,” as well as being authorized to use networks at a location “via a subscription.” Information regarding authorized networks may thus also be broadly reasonably interpreted as information regarding wireless communication services for which the user has subscribed. The retrieved account information associated with the user may thus be reasonably interpreted as account information including wireless communication services for which the user has subscribed; Bevan; Figs. 3 and 7-8; [0005], [0028], [0042]-[0043], [0054], [0058], [0090]); and 	determining that the wireless communication services will not be available during travel (As can be seen for instance in at least Figs. 3 and 7-8, the device may change locations (i.e., travel), and a determination may be made that the device is moving to a second location where the wireless network used by the device is not available (see for instance steps 702, 801, and 803). Such a determination that the wireless network used by the device is not available while moving to the second location (i.e., during travel) may be broadly reasonably interpreted as a determination that the wireless communication services will not be available during travel; Bevan; Figs. 3 and 7-8; [0077], [0080], [0104], [0112]).	Regarding claim 19, Bevan teaches the limitations of claim 15.	Bevan further teaches receiving location information from the wireless communication device and configuring the wireless communication device to access a partner network is based at least in part on the location information (Location information including GPS location information may also be used in order to configure the device for other networks while travelling such as is depicted and described in at least Figs. 3 and 7-8. Such location information may thus be broadly reasonably interpreted as being received from the device, and the device may be broadly reasonably interpreted as being configured based at least in part on such location information; Bevan; Figs. 3 and 6-8; [0047]-[0048], [0077], [0080], [0116]-[0118]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (US 2013/0308470, Bevan hereinafter) in view of Lawson (US 2014/0337130).	Regarding claims 6 and 13, Bevan teaches the limitations of claims 1 and 8 respectively.	However, although Bevan discusses additional costs associated with partner wireless communications services and determinations regarding authorization and pre-authorization for such services prior to the time of travel (Bevan; Fig. 6; [0006], [0043], [0063], [0117]), Bevan does not specifically disclose sending a communication to the wireless communication device with an offer to (Users may be sent advertisements for cellular service changes (e.g., the addition of an international voice and/or data plan) based on travel plans and itineraries. Such advertisements may be broadly reasonably interpreted as a communication that is sent to the device with an offer to purchase the partner wireless communication services prior to the date of travel; Lawson; [0008]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lawson regarding offering needed services during travel with the teachings as in Bevan regarding the determination of needed services during travel. The motivation for doing so would have been to increase performance by offering significant benefits to travelers by (by receiving offers directly related to their travel activities), to advertisers (who can efficiently advertise to high-value consumers) (Lawson; [0008]).	Regarding claim 18, Bevan teaches the limitations of claim 15.	However, although Bevan discusses additional costs associated with partner wireless communications services and determinations regarding authorization and pre-authorization for such services prior to the time of travel (Bevan; Fig. 6; [0006], [0043], [0063], [0117]), Bevan does not specifically disclose sending a communication to the wireless communication device with an offer to purchase the partner wireless communication services prior to the date of travel.	Lawson teaches sending a communication to the wireless communication device with an offer to purchase partner wireless communication services prior to the date of travel (Users may be sent advertisements for cellular service changes (e.g., the addition of an international voice and/or data plan) based on travel plans and itineraries. Such advertisements may be broadly reasonably interpreted as a communication that is sent to the device with an offer to purchase the partner wireless communication services prior to the date of travel; Lawson; [0008]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lawson regarding offering needed services during travel with the teachings as in Bevan regarding the determination of needed services during travel. The motivation for doing so would have been to increase performance by offering significant benefits to travelers by (by receiving offers directly related to their travel activities), to advertisers (who can efficiently advertise to high-value consumers) (Lawson; [0008]).	Regarding claim 20, Bevan teaches the limitations of claim 15.	However, although Bevan discusses additional costs associated with partner wireless communications services and determinations regarding authorization and pre-authorization for such services prior to the time of travel (Bevan; Fig. 6; [0006], [0043], [0063], [0117]), Bevan does not specifically disclose sending a notification to a user associated with the wireless communication device offering services that will permit the wireless communication device to access the partner network at the travel destination.	Lawson teaches sending a notification to a user associated with the wireless communication device offering services that will permit the wireless communication device to access the partner network at the travel destination (Users may be sent advertisements for cellular service changes (e.g., the addition of an international voice and/or data plan) based on travel plans and itineraries. Such advertisements may be broadly reasonably interpreted as a communication that is sent to the device offering services that will permit the device to access the partner network at the travel destination; Lawson; [0008]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lawson regarding offering needed services during travel with the teachings as in Bevan regarding the determination of needed services during travel. The motivation for doing so (Lawson; [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.